Citation Nr: 0940082	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  08-03 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a right hip 
disability.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for an eye disability, 
to include presbyopia.

5.  Entitlement to service connection for a bilateral knee 
disability.

6.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from November 1977 to August 
1978, and from April 2003 to May 2005. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and May 2006 rating decisions 
of the RO that, in pertinent part, granted entitlement to 
service connection for PTSD, evaluated as 30 percent 
disabling effective May 19, 2005, and denied entitlement to 
service connection for right hip strain, lumbar strain, 
presbyopia, bilateral knee strain, and GERD.  The Veteran 
filed timely appeals of these determinations to the Board.  

Since the Veteran has appealed the initial disability rating 
assigned following the grant of service connection for PTSD, 
the Board has framed this issue as shown on the title page.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

The issues of entitlement to service connection for right 
hip, low back, bilateral knees, and GERD are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  There is evidence indicating the Veteran's PTSD results 
in difficulty in establishing and maintaining effective work 
and social relationships. 

2.  The Veteran's PTSD did not result in occupational and 
social impairment with deficiencies in most areas, such as 
work, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; or neglect of personal appearance and 
hygiene; total occupational and social impairment is also not 
shown. 

3.  The medical evidence does not indicate that the Veteran 
currently has a chronic disability of the eyes that is 
causally linked to the Veteran's active service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent, but not 
greater, for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 
(2009).  


2.  The medical evidence does not indicate that the Veteran 
currently has a chronic disability of the eyes that is 
causally linked to the Veteran's active service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp 
2009); 38 C.F.R. §§ 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

The Board notes that the RO, by way of letters dated in June 
2005, and March and September 2006, furnished the Veteran 
with notice of the type of evidence needed in order to 
substantiate his claims, including notice that a disability 
rating and effective date will be assigned if the claims were 
allowed.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran was also generally informed that he should send to VA 
evidence in his possession that pertains to the claims and 
advised of the basic law and regulations governing the 
claims, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the Veteran's behalf), 
and provided the basis for the decisions regarding the 
claims.  

The Veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

In this regard, the Board observes that in Dingess v. 
Nicholson, the Court recently held that upon receipt of an 
application for service connection, VA is required to notify 
a claimant of what information and evidence will substantiate 
the elements of the claim for service connection, including 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In 
Dingess, however, the Court also declared, that "[i]n cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled." Id. at 
491.  As such, no further VCAA notice is required with 
respect to the Veteran's claim for an initial higher 
disability rating for his service-connected PTSD; and under 
the circumstances, the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the Veteran's service records, 
post-service treatment records and reports, VA examinations, 
and statements submitted by the Veteran in support of the 
claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.

II.  Initial Rating Claim for PTSD

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  The Veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In this case, the Veteran's PTSD is currently rated as 30 
percent disabling under Diagnostic Code 9411.  

Under this code, a 30 percent evaluation is warranted where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal) due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often). chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for PTSD when the 
disorder causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 evaluation for PTSD requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted when the 
condition is productive of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court held that VA regulations require that, unless the 
symptoms and/or degree of impairment due to a Veteran's 
service-connected psychiatric disability, here PTSD, can be 
distinguished from any other diagnosed psychiatric disorders, 
e.g., major depression and alcohol dependence, VA must 
consider all psychiatric symptoms in the adjudication of the 
claim.  

After a careful review of the record, the Board finds that 
the Veteran's PTSD does not warrant an evaluation in excess 
of 30 percent.  

In this case, the medical evidence consists primarily of 
post-service treatment records and a VA examination dated in 
July 2005. 

The July 2005 VA examiner indicated that the Veteran's claims 
file had been reviewed in connection with the examination.  
The examiner found that the Veteran was very high-strung, 
anxious and somewhat agitated at the time of the examination.  
The Veteran was indicated to be irritable and not willing to 
talk much.  The Veteran reported frequent nightmares, 
flashbacks, and reported that he was easily angered.  The 
Veteran was noted to be married for 13 years with two sons.  
The Veteran reported that he gets irritable and frustrated 
with his wife.  The Veteran was indicated to be unemployed, 
but that he worked previously in maintenance and for a sport 
track.  Since his return from Iraq, the Veteran reported that 
because of his chronic back pain and problems with anger, 
"he was not able to work well."  The examiner noted 
symptoms of poor sleep, easy arousal, irritability, anger, 
frustration, and depression.  The Veteran also indicated 
nightmares about the war in Iraq at least 4-5 times per 
month.  The Veteran also reported lack of concentration, and 
easy startle response.  The examiner indicated that these 
symptoms were moderate in nature.  Upon examination, the 
Veteran was noted to be dressed appropriately, somewhat 
anxious, irritable, and agitated.  The Veteran's mood was 
indicated to be moderately depressed.  He was noted to have 
no auditory or visual hallucinations, but he was noted to 
have recurrent thoughts about the war in Iraq.  His judgment 
and insight were noted to be somewhat adequate, but his 
concentration was poor.  He was not considered suicidal or 
assaultive.  His memory for recent and remote events was fair 
and he was oriented as to time, place, and person.  The 
Veteran was diagnosed with PTSD, and was assigned a GAF score 
of 55.  

The Veteran's medical treatment records note continued 
treatment for PTSD.  An April 2009 treatment report noted 
that the Veteran had been laid off work in February and that 
the Veteran could not sleep due to nightmares.  The Veteran 
also reported flashbacks of the Iraq war, avoidance of war 
coverage, and he noted an exaggerated startle response to 
loud noises, explosions, and gun sounds.  Upon examination, 
the Veteran was noted to be cooperative with good eye 
contact.  Mild psychomotor retardation was noted, and the 
Veteran's mood was noted to be depressed.  Affect was 
constricted.  The Veteran denied suicidal or homicidal 
ideation and he was noted to be oriented as to time, place 
and person.  Memory function was grossly intact and the 
Veteran denied hallucinations or delusions.  The Veteran's 
thought process was indicated to be slow, his thinking was 
concrete, and his judgment was fair.  The Veteran was noted 
to have some insight into his problems.  The Veteran was 
diagnosed with PTSD, chronic, and he was assigned a GAF score 
of 52. 

Other treatment reports after July 2005 and before April 
2009, note symptoms similar to those outline above and the 
Veteran has been variously assigned GAF scores ranging from 
50-55.  The Veteran consistently reported frequent panic 
attacks, that he was argumentative with others (including his 
supervisor in September 2008), and that with the exception of 
his family, he had difficulty relating to others.  

With respect to the GAF scores noted in the VA examinations 
of the Veteran, the Board notes that a GAF score of 41 to 50, 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 51 
to 60, indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  And 
a GAF score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

In this case, the evidence of record indicates that the 
Veteran's PTSD has been manifested by symptoms that include 
poor sleep, nightmares, flashbacks, intrusive thoughts, 
anxiety, exaggerated startle response, some avoidance 
behaviors, panic attacks, lack of concentration, 
irritability, and depression.  In addition, while the 
evidence reflect that the Veteran is married and has worked 
as recently as February 2009, at which time he and other 
employees were laid off by his employer, the record indicates 
that the Veteran had engaged in an argument with a supervisor 
and had difficulty relating to others.  The Veteran was also 
indicated to have GAF scores between 50 and 55, with 55 being 
his most consistent score.

After reviewing the clinical evidence of record, the clinical 
findings do not demonstrate that many of the specific 
criteria for a rating in excess of 30 percent as listed at 38 
C.F.R. § 4.130 for PTSD are met.  However, it is not 
expected, especially with the more fully described grades of 
disabilities such as outlined at 38 C.F.R. § 4.130, that all 
cases will show all the specified criteria for an increased 
rating. 38 C.F.R. § 4.21.  Moreover, if two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In this regard, as was noted above, in addition to some 
impairment of concentration, frequent panic attacks, some 
impairment of concentration, irritability, and disturbances 
of mood, the record reflects that the Veteran's argumentative 
nature has made it more difficult to establish and maintain 
effective work and social relationships, and that as such, it 
is clear to the Board that the Veteran's symptoms of PTSD 
warrant a 50 percent rating under 38 C.F.R. § 4.130, DC 9411.  
All reasonable doubt has been resolved in the Veteran's favor 
in making this determination.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  

As for an evaluation in excess of 50 percent, such a rating 
would require the Veteran's PTSD to result in such 
symptomatology as suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
unprovoked irritability with periods of violence; spatial 
disorientation; and neglect of personal appearance and 
hygiene.  Such symptomatology is simply not sufficiently 
demonstrated by the clinical evidence of record, to include 
that summarized above, at any point during the time frame 
relevant on appeal.  More specifically, while the Veteran 
continues to have depression and irritability, and symptoms 
periodically interfere in maintaining effective 
relationships, the remaining criteria are not more nearly 
approximated.  As such, the Board finds that the schedular 
criteria for a 70 percent rating for PTSD are not met.  
38 C.F.R. § 4.130, DC 9411. 

The Veteran is also not entitled to the next and highest 
rating of 100 percent.  The Veteran has not established that 
he is incapable of working (substantially gainful employment) 
solely because of the effects of his PTSD, or that his PTSD 
causes total occupational and social impairment.  
Additionally, the evidence does not establish that the 
Veteran's PTSD presents any of the specified symptoms for a 
100 percent rating, including gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Therefore, he is not entitled to a 100 percent 
rating.  

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the Veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of a higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  There is no 
indication that the disability results in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation) for any period since the grant of 
service connection.  Moreover, the condition is not shown to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a TDIU claim is part of an increased rating 
claim when such claim is raised by the record.  The Court 
further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU 
will be considered part and parcel of the claim for benefits 
for the underlying disability.  Id.  In this case, the Board 
finds that a claim for a TDIU is not raised by the record as 
the evidence of record fails to show and the Veteran is not 
claiming that he is unemployable as a result of his PTSD and 
other service-connected disabilities. 

Therefore, the Board finds that no further consideration of a 
TDIU is warranted.  

III.  Entitlement to Service Connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a year following discharge from service.  
38 C.F.R. § 3.307, 3.309.  Further, service connection may be 
granted for disability proximately due to or the result of a 
service-connected disability and where aggravation of a 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the Veteran has requested service connection 
for an eye disability. 

The Veteran's service records do not indicate treatment for 
or a diagnosis of a chronic eye disability on active duty.

In order to determine if the Veteran has an eye disability 
that is related to his military service, the Veteran was 
afforded a VA examination dated in July 2005.  The Veteran 
reported that he "cannot see up close" and that his reading 
glasses kept getting stronger and stronger.  On examination, 
the Veteran had corrected 20/20 vision near and far.  No 
diplopia was indicated.  After examination, the Veteran was 
indicated to be presbyopic, and that this was due to the 
aging process.  The Veteran was also noted to have some trace 
amount of astigmatism, but was otherwise noted to have a 
normal eye.  The examiner stated that Presbyopia was not 
caused by or related to the Veteran's military service.

Based on the foregoing, the Board finds that the Veteran's 
claim must be denied.   The Veteran has been diagnosed with 
presbyopia, but the July 2005 VA examiner indicated that this 
was related to the aging process and not the result of the 
Veteran's military service.  In addition, the Board notes 
that, under 38 C.F.R. § 3.303(c), congenital or developmental 
defects, including refractive errors of the eye, personality 
disorders, and mental deficiency, are not diseases or 
injuries within the meaning of applicable legislation.  

In making this determination, the Board does not question the 
sincerity of the Veteran's belief that he has an eye 
disability that is due to his service.  The Veteran, however, 
is not competent on his own to establish a medical diagnosis 
or show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

On these facts and upon application of the relevant laws and 
regulations, the preponderance of the evidence is against the 
Veteran's claim.  Therefore, the benefit of the doubt 
doctrine is not for application in this case, and the 
Veteran's claim for service connection must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to a 50 percent, but not greater, initial rating 
for PTSD is granted, subject to the regulations governing the 
payment of monetary awards.  

Service connection for an eye disability, to include 
presbyopia, is denied.




REMAND

For the reasons set forth below, the Veteran's claims of 
entitlement to service connection for a right hip disability, 
a low back disability, a bilateral knee disability, and GERD, 
must be remanded.  

In this case, the Board notes that the Veteran was examined 
in connection with his claims in July 2005.  The July 2005, 
after examination, diagnosed the Veteran with mild chronic 
lumbar strain, mild chronic strain of the right hip and 
bilateral knees, and GERD.  The record indicates that the 
examiner reviewed the Veteran's claims file, but the examiner 
did not offer any opinion regarding whether the Veteran's 
diagnosed disabilities had their onset in active service or 
are otherwise related to a period of active duty service.  
Preliminarily, since the Board cannot locate any enlistment 
or induction examination reports in which any relevant 
disability is "noted," the Board currently finds that the 
presumption of soundness applies with respect to all of the 
remaining claims.  

Based on the foregoing, the Board concludes that this matter 
must be remanded and that, upon remand, the RO should arrange 
for the Veteran's claims folder to be reviewed by the 
examiner who prepared the July 2005 VA examination report (or 
a suitable substitute if this examiner is unavailable), for 
the purpose of preparing an addendum that specifically 
addresses whether the Veteran's diagnosed disability are the 
result of this active military service.  Such an examination 
is necessary to adjudicate these claims.  See 38 U.S.C.A 
§ 5103A; 38 C.F.R. § 3.159(c)(4).  

Prior to affording the examination, the RO should contact the 
Veteran and associate with the Veteran's claims file any 
outstanding medical or other records relevant to the 
Veteran's claims that may be identified by the Veteran and 
that have not already been associated with the Veteran's 
claims file.  

In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c)(2).  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers who have treated him since 
service for his claimed disabilities.  
The Veteran should also be invited to 
submit any additional evidence in his 
possession that may be relevant to his 
claim.  

The aid of the Veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.  

2.  The RO should afford the Veteran a 
new examination for the purpose of 
determining the etiology of any 
disability with respect to the right 
hip, low back, knees, and GERD.  

The claims file must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished. Based on his/her 
review of the case, the examiner is 
specifically requested to offer an 
opinion as to: 

(a)  Does the Veteran have a right hip 
disability, a low back disability, a 
bilateral knee disability, or GERD?  
If so, state the diagnosis or 
diagnoses.

(b).  If the examiner finds that the 
Veteran has any of these disabilities, 
is it at least as likely as not 
(probability of 50 percent or greater) 
that such disorders had their onset 
during active duty or were otherwise 
caused by any incident that occurred 
during active duty?  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached in a 
typewritten report.  

3.  Thereafter, the RO should 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
Veteran should be provided a supplemental 
statement of the case, and given an 
appropriate period of time to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate





action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


